Citation Nr: 1644565	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1980 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

In a December 2015 decision, the Board denied the Veteran's service connection claim.  He subsequently appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted a September 2016 Joint Motion for Remand (Joint Motion), which vacated the Board's decision and remanded the issue back to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  He has alleged his PTSD is the result of an in-service sexual trauma which allegedly occurred at the Aberdeen Proving Grounds in Maryland in approximately July 1980.  As noted in the introduction, this claim was denied by the Board in December 2015, and this denial was subsequently vacated by the Court in September 2016.  Specifically, the Joint Remand concluded the Board erred in its prior July 2015 remand instructions which "erroneously limited the prospective examiner's consideration by instructing him/her to 'review the claims folder to specifically include any evidence reflecting behavior changes at the time of the alleged incident. . . .'" (emphasis added).  The JMR pointed out that the regulation does not limit the time period in which relevant behavior changes might have occurred other than stating that they must be "following the claimed assault."  Similarly VA's Adjudication and Procedures Manual provides that VA should consider "secondary evidence including evidence of behavioral changes around the time of, and after, the incident(s)."   

Thus, the Veteran should be afforded another VA psychiatric examination to address the etiology of any current psychiatric disability or disabilities and to address the question of whether, based on behavior and statements documented in the claims folder, the Veteran did experience the alleged in-service stressor described.  See Patton v. West, 12 Vet. App. 272 (1999) (noting special development considerations in claims for PTSD based on sexual assault and further noting such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA or private treatment records not already obtained, and associate such records with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s), to include PTSD.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should provide opinions as to the following:

a)	Does the Veteran currently suffer from a chronic, acquired psychiatric disorder, to include PTSD? 

b)	If the Veteran has PTSD, the reviewer should review the claims folder to specifically include any evidence reflecting behavior changes at any time following the alleged incident, including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the claimant likely sustained a sexual assault in service, as alleged.  In rendering this opinion, the examiner is asked to specifically address the Veteran's subsequent unauthorized absences during Army Reserve service, his substance abuse, and his subsequent arrest and conviction for crimes of a sexual nature involving children, and whether these incidents suggest the alleged stressor actually occurred.  

c)	For any diagnosed acquired psychiatric disorder, other than PTSD, the examiner should state whether that disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.

A thorough rationale should be provided for all opinions expressed.  If the examiner cannot address any questions posed by this remand without resorting to speculation, the examiner must explain why speculation is required.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

